Citation Nr: 1804858	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-21 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation since May 13, 2008, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2016, the Veteran testified at a Videoconference hearing before the undersigned Veterans Law Judge. The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A copy of the hearing transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2016, the Veteran testified that his bilateral hearing loss has worsened and demonstrates symptoms warranting a higher rating. The Veteran's report is competent evidene and over three years have passed since the March 2014 VA medical examination. An updated examination is needed to fully and fairly evaluate his disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA medical records pertaining to the Veteran's impaired hearing and associate them with the claims file.

2. Schedule the Veteran for an appropriate VA examination to determine the severity of his bilateral impaired hearing in accordance with the applicable rating criteria and to determine the resultant functional effects, including on his day-to-day activities and employment. See Martinak v. Nicholson, 21 Vet. App. 447 (2007). The entire claims file, including a copy of the Remand, should be made available to, and be reviewed by, the VA examiner. All diagnostic testing and evaluation needed to make this determination should be performed, and all clinical findings reported in detail.

Specifically, the results of the audiological examination should state, in numbers, the findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz; should provide the puretone threshold average; and should also state the results of the word recognition test, in percentages, using the Maryland CNC test. The VA examiner, in addition to dictating objective test results, should fully describe the functional effects caused by the Veteran's bilateral hearing loss. Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. Then, review the VA examiner's report to ensure that he or she adequately responded to the above instructions, including providing an adequate explanation in support of any requested opinions. If the report is deficient in this regard, return the case to the VA examiner for further review and discussion.

4. Following the review and any additional development deemed necessary, re-adjudicate the claim. Should the claim not be granted in its entirety, issue an appropriate supplemental statement of the case (SSOC) and forward the claims to the Board for adjudication.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100 (b) (2017).




